EXHIBIT 10.2
Execution Version


FIRST AMENDMENT TO LOAN DOCUMENTS
THIS FIRST AMENDMENT TO LOAN DOCUMENTS, dated as of the 11th day of June, 2019
(this “First Amendment”), is entered into among RENAISSANCERE HOLDINGS LTD., a
Bermuda company (the “Borrower”), RENAISSANCE REINSURANCE LTD., a Bermuda
company (“Renaissance Reinsurance”), RENAISSANCERE SPECIALTY U.S. LTD., a
Bermuda company (“RenaissanceRe Specialty U.S.”), and RENAISSANCE REINSURANCE
U.S. INC., a Maryland corporation (“Renaissance Reinsurance U.S.”; and
collectively with the Borrower, Renaissance Reinsurance and RenaissanceRe
Specialty U.S., the “Existing Account Parties” and each an “Existing Account
Party”), RENAISSANCERE EUROPE AG, a Swiss corporation (Aktiengesellschaft) (the
“New Account Party”), RENAISSANCERE FINANCE INC., a Delaware corporation
(“RenaissanceRe Finance”), and RENRE NORTH AMERICA HOLDINGS, INC., a Delaware
corporation (“RenRe North America”; and collectively with RenaissanceRe Finance
the “Guarantors” and each a “Guarantor”), the financial institutions party
hereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).
RECITALS
A.    Reference is made to the Second Amended and Restated Credit Agreement,
dated as of November 9, 2018 (the “Credit Agreement”), among the Existing
Account Parties, the Lenders, and the Administrative Agent. Capitalized terms
used herein without definition shall have the meanings given to them in the
Credit Agreement.
B.    Reference is made to the Guaranty Agreement, dated November 9, 2018, by
RenRe North America Holdings, Inc. and RenaissanceRe Finance, Inc. in favor of
the Administrative Agent and Lenders (the “Guaranty”).
C.    The Existing Account Parties, the New Account Party and the Guarantors
(collectively, the “Loan Parties”) desire to amend the Credit Agreement in order
for the New Account Party to join the Credit Agreement as an “Account Party” and
desire to make certain other amendments to the Credit Agreement and the other
Loan Documents. The Lenders and the Administrative Agent have agreed to make
such amendments to the Loan Documents on the terms and conditions set forth
herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Article I

AMENDMENTS TO LOAN DOCUMENTS





--------------------------------------------------------------------------------





1.1    Joinder of New Account Party. Each party hereto agrees that the New
Account Party shall be deemed to be a party to and an “Account Party” under the
Credit Agreement and shall be bound by all of the terms and provisions
applicable to an “Account Party” under the Credit Agreement and the other Loan
Documents. Without limiting the foregoing, the New Account Party hereby agrees
that, by its execution of this First Amendment, the New Account Party shall have
all of the obligations of an “Account Party” under the Credit Agreement as if it
had executed the Credit Agreement, including, without limitation, all
obligations, covenants, agreements, representations and warranties applicable to
an “Account Party.” Each party hereto further agrees that all references in the
Credit Agreement, the Guaranty and in all other Loan Documents to the terms
“Account Party”, “Account Parties”, “Loan Party”, or “Loan Parties” shall be
deemed amended to include the New Account Party for all purposes.
1.2    Guaranty of Obligations of New Account Party. The Borrower and each
Guarantor acknowledge and agree that pursuant to Section 1.1 of this First
Amendment, the New Account Party is, from and after the First Amendment
Effective Date, an Account Party and Loan Party for all purposes under the
Guaranty and the guaranty set forth in Article XII of the Credit Agreement, and
such guaranty provisions shall cover all Obligations of the New Account Party
under the Loan Documents in the same manner the Borrower and the Guarantors
guarantee the Obligations of the Existing Account Parties under such guaranty
provisions.
1.3    Definitions. Section 1.1 of the Credit Agreement is hereby amended by:
(a)    Deleting the definition of “Debtor Relief Laws” and inserting in its
place the following:


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda, Switzerland or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.


(b)    Deleting the definition of “Executive Officer” and inserting in its place
the
following:
“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary (or, with respect to any Person incorporated under the laws of
Switzerland, the managing director and head of underwriting or head of finance
and business operations) and, solely for purposes of notices given pursuant to
Article II or Article III, any other officer or employee of the Borrower so
designated by any of the foregoing persons in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by an Executive Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
and such Executive Officer shall be conclusively presumed to have acted on
behalf of the Borrower.


2



--------------------------------------------------------------------------------





(c)    Deleting the definition of “Material Subsidiary” and inserting in its
place the following:
“Material Subsidiary” means (a) Renaissance Reinsurance and (b) each other
Subsidiary of the Borrower that either (i) as of the end of the most recently
completed Fiscal Year of the Borrower for which audited financial statements are
available, has assets that exceed 10% of the total consolidated assets of the
Borrower and all its Subsidiaries as of the last day of such period or (ii) for
the most recently completed Fiscal Year of the Borrower for which audited
financial statements are available, has revenues that exceed 10% of the
consolidated revenue of the Borrower and all of its Subsidiaries for such
period; provided, that on any date of determination as to whether any Subsidiary
is a Material Subsidiary, if subsequent to the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available, the
Borrower or any Subsidiary of the Borrower completed one or more acquisitions
that required the preparation of pro forma financial information of the type
required by Article XI of Regulation S-X promulgated by the Securities and
Exchange Commission, then such pro forma financial information (or, if multiple
such acquisitions shall have been completed, then the most recent of such pro
forma financial information) shall be used in place of the aforesaid audited
financial statements to determine whether such Subsidiary is a Material
Subsidiary.
(d)    Adding the following defined term in appropriate alphabetical order.
“Unreimbursed Amount” means the amount drawn on a Letter of Credit that has not
been reimbursed by an Account Party pursuant to Section 3.1(f) or Section
3.2(e).
1.4    Due Organization, Authorization, etc. Section 5.1 of the Credit Agreement
is hereby amended by deleting clause (a) thereof and inserting in its place the
following:
“(a) is duly organized or incorporated, validly existing and (to the extent
applicable) in good standing under the Laws of the jurisdiction of organization
or incorporation,”
1.5    GAAP Financial Statements. Section 6.1(a) of the Credit Agreement is
hereby amended by deleting “(other than RIHL and RIHL II)” in each of clauses
(i) and (ii) and inserting in its place in each such clause the following:
“(other than (A) RIHL, (B) RIHL II and (C) any Material Subsidiary that is a
holding company the assets of which primarily consist of investments in other
Material Subsidiaries)”
1.6    SAP Financial Statements. Section 6.1(b) of the Credit Agreement is
hereby amended by deleting the section and inserting in its place the following:
“Within 5 days after the date filed with the Regulator for each of its Fiscal
Years, a copy of the Annual Statement of each Material Insurance Subsidiary for
such Fiscal Year, if any, required by such Department to be filed, each of which
statements delivered to be


3



--------------------------------------------------------------------------------





prepared in accordance with SAP and accompanied by the certification of the
chief financial officer, chief executive officer or the chief accounting officer
(or, with respect to any Person incorporated under the laws of Switzerland, the
managing director and head of underwriting or head of finance and business
operations) of such Material Insurance Subsidiary that such financial statement
presents fairly, in all material respects, in conformity with SAP, the financial
position of such Material Insurance Subsidiary for the period then ended.”
1.7    Borrowing Base Certificate. Section 6.12(c) of the Credit Agreement is
hereby amended by deleting “Authorized Officer” and replacing it with “Executive
Officer”.
1.8    Borrower Net Worth. Section 7.7 of the Credit Agreement is hereby amended
by deleting “Consolidated Net Worth” and replacing it with “Borrower Net Worth”.
1.9    Condition to Issuance of Secured Letters of Credit. Section 9.2 of the
Credit Agreement is hereby amended by adding the following clause (g) at the end
of such Section.
“(g)    Legal Opinions. With respect to the issuance of a Secured Letter of
Credit for the account of any Account Party (or the conversion of any Unsecured
Letter of Credit to a Secured Letter of Credit), to the extent requested by the
Administrative Agent, the Administrative Agent shall have received customary
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent related to the Security Documents governing such Secured
Letter of Credit.”
1.10    Service of Process. Section 11.14(d) of the Credit Agreement is hereby
amended by replacing the reference to “THE BORROWER” in such Section with “EACH
LOAN PARTY THAT IS ORGANIZED OR INCORPORATED IN A JURISDICTION OUTSIDE OF THE
UNITED STATES”.
1.11    Judgment Currency. The following provision is hereby added as Section
11.22 of the Credit Agreement.
“SECTION 11.22    Judgment Currency. The obligations of any Loan Party in
respect of any sum due to the Lenders hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which such sum originally due to such party is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may, in accordance with normal,
reasonable banking procedures in the relevant jurisdiction, purchase the
original currency with the judgment currency. If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
such Loan Party the amount of such excess. This covenant shall survive the
termination of this Agreement and payment of all Obligations.”


4



--------------------------------------------------------------------------------





ARTICLE II    
CONDITIONS OF EFFECTIVENESS
This First Amendment shall become effective as of the date (such date being
referred to as the “First Amendment Effective Date”) when, and only when, each
of the following conditions precedent shall have been satisfied:
2.1    Execution of First Amendment. The Administrative Agent (or its counsel)
shall have received executed counterparts of this First Amendment from each
Lender and each Loan Party.
2.2    Legal Opinions. The Administrative Agent shall have received the legal
opinions of (i) Willkie Farr & Gallagher LLP, New York counsel to the Loan
Parties, and (ii) Homburger, Swiss counsel to the New Account Party, in each
case dated the First Amendment Effective Date and addressed to the
Administrative Agent and the Lenders in form and substance reasonably acceptable
to the Administrative Agent.
2.3    Secretary’s or Director’s Certificates. The Administrative Agent shall
have received a certificate of the secretary, an assistant secretary, the
company secretary or a director of the New Account Party, dated the First
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent, certifying (i) as to a true and correct copy of the
Organization Documents of such New Account Party as in effect on the First
Amendment Effective Date, (ii) as to the due incorporation or valid existence of
such New Account Party as a company or corporation organized or incorporated
under the laws of the jurisdiction of its organization or incorporation, and the
absence of any proceeding for the dissolution or liquidation of such New Account
Party, (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such New
Account Party, authorizing the execution, delivery this First Amendment and the
performance of its obligations under this First Amendment and the other Loan
Documents, and (iv) as to the incumbency and genuineness of the signature of
each authorized person of such New Account Party executing this First Amendment
or any other Loan Documents, and attaching all such copies of the documents
described above.
2.4    Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by an Executive Officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(A) all representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents (including the representations and
warranties set forth in Article III hereof) are true and correct as of the First
Amendment Effective Date, both immediately before and after giving effect to
this First Amendment (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), and (B)
no Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to this First Amendment.
2.5    Fees and Expenses. The Borrower shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, execution


5



--------------------------------------------------------------------------------





and delivery of this First Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
2.6    Patriot Act Information. The Administrative Agent and the Lenders shall
have received any information necessary for the Administrative Agent or any
Lender to verify the identity of the New Account Party as required by the
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations.
2.7    Beneficial Ownership Certification. At least five days prior to the First
Amendment Effective Date, if the New Account Party qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, then the New Account Party
shall have delivered to the Administrative Agent, and any Lender requesting the
same, a Beneficial Ownership Certification in relation to the New Account Party.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents and warrants to the Administrative Agent and
Lenders that (i) the representations and warranties contained in the Credit
Agreement and the other Loan Documents, to the extent applicable to such Loan
Party, are true and correct in all material respects on and as of the First
Amendment Effective Date, both immediately before and after giving effect to
this First Amendment (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date), (ii) this First Amendment has been duly authorized, executed and
delivered by each Loan Party and constitutes the legal, valid and binding
obligation of the Loan Parties enforceable against them in accordance with its
terms, (iii) no Default or Event of Default has occurred and is continuing on
the First Amendment Effective Date, both immediately before and after giving
effect to this First Amendment, and (iv) as of the First Amendment Effective
Date, the information included in any Beneficial Ownership Certification
delivered pursuant to Section 2.7 of this First Amendment is true and correct in
all respects.
ARTICLE IV    
ACKNOWLEDGEMENT AND CONFIRMATION
Each Loan Party hereby confirms and agrees that, after giving effect to this
First Amendment, the Credit Agreement and the other Loan Documents to which it
is a party remain in full force and effect and enforceable against such Loan
Party in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and the amendments
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Obligations of any Loan Party evidenced by or arising under the Credit
Agreement or the other Loan Documents, which shall not in any manner be
impaired, limited, terminated, waived or released, but shall continue in full
force and effect. Each Loan Party represents and warrants to the Lenders that it
has no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Loan


6



--------------------------------------------------------------------------------





Documents, or if such Loan Party has any such claims, counterclaims, offsets, or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished, and released in consideration of the
execution of this First Amendment. This acknowledgement and confirmation by the
Loan Parties is made and delivered to induce the Administrative Agent and the
Lenders to enter into this First Amendment, and the Loan Parties acknowledge
that the Administrative Agent and the Lenders would not enter into this First
Amendment in the absence of the acknowledgement and confirmation contained
herein.
ARTICLE V    
MISCELLANEOUS
5.1    Governing Law. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
5.2    Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE LC ADMINISTRATOR OR THE FRONTING BANK OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS FIRST AMENDMENT OR THE TRANSACTIONS
RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS FIRST AMENDMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER, THE LC ADMINISTRATOR OR THE FRONTING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS FIRST
AMENDMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
5.3    Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and other Loan Documents shall continue in full force and effect in
accordance with the provisions


7



--------------------------------------------------------------------------------





thereof on the date hereof. As used in the Loan Documents, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Loan Documents after amendment by this First
Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement or
Loan Documents as amended hereby. This First Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement or the other Loan Documents
except as expressly set forth herein. This First Amendment shall constitute a
Loan Document under the terms of the Credit Agreement.
5.4    Expenses. Borrower agrees (i) to pay all reasonable fees and expenses of
counsel to the Administrative Agent, and (ii) to reimburse the Administrative
Agent for all other reasonable out-of-pocket costs and expenses, in each case,
in connection with the preparation, negotiation, execution and delivery of this
First Amendment and the other Loan Documents delivered in connection herewith.
5.5    Severability. To the extent any provision of this First Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
5.6    Successors and Assigns. This First Amendment shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto. No assignment of any right or obligation arising
under this First Amendment may be made except as would be permitted under
Section 11.6 of the Credit Agreement, and any purported assignment not in
conformity with such provision shall be null and void.
5.7    Construction. The headings of the various sections and subsections of
this First Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.
5.8    Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this First Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized persons as of the day and year
first above written.
NEW ACCOUNT PARTY:
RENAISSANCERE EUROPE AG
By:
/s/ Aditya K. Dutt    

Name:
Aditya K. Dutt

Title:
Authorized Person



First Amendment to Loan Documents



--------------------------------------------------------------------------------







EXISTING ACCOUNT PARTIES:
RENAISSANCERE HOLDINGS LTD.
By:
/s/ Robert Qutub    

Name:
Robert Qutub

Title:
Executive Vice President & Chief Financial Officer



RENAISSANCE REINSURANCE LTD.
By:
/s/ Aditya K. Dutt    

Name:
Aditya K. Dutt

Title:
Senior Vice President & Treasurer



RENAISSANCERE SPECIALTY U.S. LTD.
By:
/s/ Aditya K. Dutt    

Name:
Aditya K. Dutt

Title:
Senior Vice President & Treasurer



RENAISSANCE REINSURANCE U.S. INC.
By:
/s/ Aditya K. Dutt    

Name:
James Conway

Title:
Senior Vice President, General Counsel & Secretary



First Amendment to Loan Documents



--------------------------------------------------------------------------------







GUARANTORS:
RENRE NORTH AMERICA HOLDINGS INC.
By:
/s/ Robert Qutub    

Name:
Robert Qutub

Title:
Chief Financial Officer



RENAISSANCERE FINANCE INC.
By:
/s/ Robert Qutub    

Name:
Robert Qutub

Title:
Chief Financial Officer





First Amendment to Loan Documents



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Fronting Bank,
LC Administrator, a Swingline Lender, and a Lender
By:
/s/ William R. Goley    

Name:
William R. Goley

Title:
Managing Director



First Amendment to Loan Documents



--------------------------------------------------------------------------------







CITIBANK, N.A., as a Swingline Lender and a Lender
By:
/s/ John Modin    

Name:
John Modin

Title:
Vice President & Managing Director





First Amendment to Loan Documents



--------------------------------------------------------------------------------






BMO Harris Bank N.A., as a Lender
By:
/s/ Debra Basler    

Name:
Debra Basler

Title:
Managing Director



First Amendment to Loan Documents



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as Lender
By:
/s/ Karla K. Maloof    

Name:
Karla K. Maloof

Title:
MD, Head of Insurance - Americas

Executed in: New York


First Amendment to Loan Documents



--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as Lender
By:
/s/ Daniel Hartmannn    

Name:
Daniel Hartmannn

Title:
Vice President, Financial Institutions Group





First Amendment to Loan Documents



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Lender
By:
/s/ Tim Stephens    

Name:
Tim Stephens

Title:
Authorized Signatory



First Amendment to Loan Documents



--------------------------------------------------------------------------------







THE BANK OF NEW YORK MELLON, as Lender
By:
/s/ Michael Peireri    

Name:
Michael Peireri

Title:
Director



First Amendment to Loan Documents

